UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D/A (Amendment No. 1) ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the semi-annual distribution period from June 7, 2012 to November 30, 2012 Commission File Number of Issuing entity:001-35579 Fixed Income Trust For Prudential Financial, Inc. Notes, Series 2012-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 001-35323 Fixed Income Client Solutions LLC (Exact name of depositor as specified in its charter) Fixed Income Client Solutions LLC (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 27-4404514 (I.R.S. Employer Identification No.) Fixed Income Solutions LLC 214 N. Tryon Street, Suite 2636 Charlotte, North Carolina (Address of principal executive offices of issuing entity) (Zip Code) (877) 421-7858 (Telephone number, including area code) No Change Former name, former address, if changed since last report) Registered/reporting pursuant to (check one): Title of Class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) $25,250,000 Face Amount of Class A-2037 Callable Step Up Certificates, Series 2012-1 ý New York Stock Exchange LLC $1,615,000 Face Amount of Class A-2013 Zero Coupon Certificates, Series 2012-1 ý $1,661,000 Face Amount of Class A-2014 Zero Coupon Certificates, Series 2012-1 ý $1,661,000 Face Amount of Class A-2015 Zero Coupon Certificates, Series 2012-1 ý $1,661,000 Face Amount of Class A-2016 Zero Coupon Certificates, Series 2012-1 ý $1,661,000 Face Amount of Class A-2017 Zero Coupon Certificates, Series 2012-1 ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo¨ Explanatory Note The December 2012 Semi-Annual Report to Certificateholders (the “December Distribution Report”) was filed with the Securities and Exchange Commission on December 10, 2012 in a timely manner, but was not filed under cover of Form 10-D.The registrant is now re-filing the December Distribution Report in its entirety as an amended filing under cover of Form 10-D.No information previously reported in the December Distribution Report has changed. PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The response to Item 1. is set forth in part herein and in part in Exhibit 99.1.Introductory and explanatory information regarding the material terms, parties and distributions described in Exhibit 99.1 are included in the Prospectus Supplement, dated June 7, 2012, relating to the five classes of Zero Coupon Certificates (the “Zero Coupon Certificates”) and one class of Class A-2037 Callable Step Up Certificates (the “Class A-2037 Certificates” and together with the Zero Coupon Certificates, the “Certificates”) and the related Prospectus, dated June 7, 2012 (collectively, the “Prospectus”), of Fixed Income Trust For Prudential Financial, Inc. Notes, Series 2012-1 (the “Issuing Entity”) filed with the Securities and Exchange Commission pursuant to Rule 424(b)(5) under the Securities Act of 1933. The Certificates were offered under the Prospectus. PART II - OTHER INFORMATION ITEM 2 - LEGAL PROCEEDINGS Nothing to report. ITEM 3 - SALES OF SECURITIES AND USE OF PROCEEDS. Nothing to report. ITEM 4 - DEFAULTS UPON SENIOR SECURITIES. Nothing to report. ITEM 5 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Nothing to report. ITEM 6 - SIGNIFICANT OBLIGORS OF POOL ASSETS. Prudential Financial, Inc., the issuer of the underlying securities, is subject to the information reporting requirements of the Securities Exchange Act of 1934 (the “Exchange Act”).For information on Prudential Financial, Inc., please see its periodic and current reports filed with the Securities and Exchange Commission (the “Commission”) under its Exchange Act file number, 333-132469.The Commission maintains a site on the World Wide Web at “http://www.sec.gov” at which users can view and download copies of reports, proxy and information statements and other information filed electronically through the Electronic Data Gathering, Analysis and Retrieval system, or “EDGAR.”Periodic and current reports and other information required to be filed pursuant to the Exchange Act by Prudential Financial, Inc. may be accessed on this site.You can request copies of these documents, upon payment of a duplicating fee, by writing to the SEC.Neither Fixed Income Client Solutions LLC nor the Trustee has participated in the preparation of such reporting documents, or made any due diligence investigation with respect to the information provided therein.Neither Fixed Income Client Solutions LLC nor the Trustee has verified the accuracy or completeness of such documents or reports.There can be no assurance that events affecting the issuer of the underlying securities or the underlying securities themselves have not occurred or have not yet been publicly disclosed which would affect the accuracy or completeness of the publicly available documents described above. ITEM 7 - SIGNIFICANT ENHANCEMENT PROVIDER INFORMATION. Not Applicable. ITEM 8 - OTHER INFORMATION. Nothing to report. ITEM 9 - EXHIBITS (a) Documents filed as part of this report. Exhibit 99.1 December 2012 Semi-Annual Report to Certificateholders. (b) Exhibits required by Form 10-D and Item 601 of Regulation S-K. Exhibit 99.1 December 2012 Semi-Annual Report to Certificateholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIXED INCOME TRUST FOR PRUDENTIAL FINANCIAL, INC., NOTES, SERIES 2012-1 (Issuing Entity) FIXED INCOME CLIENT SOLUTIONS LLC (Registrant) By: /s/ James Whang Name:James Whang Title:Treasurer June 6, 2013 EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 December 2012 Semi-Annual Report to Certificateholders.
